 LOCAL UNION NO 42.LABORERSLocal Union No. 42, LaborersInternationalUnionof North America, AFL-CIO (R & E AsphaltService, Inc.)andLocal No. 99, Congressof Inde-pendent Unions.Case 14-CP-121August 27, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND MCCULLOCHOn November 3, 1969,Trial Examiner Fannie M.Boyls issued her Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin the unfair labor practice conduct alleged in thecomplaint and recommending that the complaint bedismissed in its entirety,as set forth in the attachedTrialExaminer'sDecision.Thereafter,theGeneralCounsel filed exceptions to the Trial Examiner'sDeci-sion and a supporting brief.The Respondent fileda brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Trial Examiner found that the Respondentdid not violate Section 8(b)(7)(A) of the Act bypicketing a paving site of the Employer on May6, 1969,and thereafter.This finding was based onher conclusion that the Charging Union was notthe lawfully recognized collective-bargaining repre-sentative for the Employer's employees during theperiod when the Respondent was picketing, and thusthe Respondent's picketing activity was not violativeof 8(b)(7)(A).'We agree that, under the provisions of Section8(b)(7)(A),the Respondent was not prohibited fromengaging in this concerted activity.Our determinationrests, however,not on the ground that the ChargingUnion's recognition was unlawful,but on our conclu-sion that, at the time of the Respondent's picketing,aquestion concerning representation could haveappropriately been raised under Section 9(c) of theAct. We rely on the fact,found by the Trial Examiner,that the collective-bargaining agreement in effect atthat time between the Employer and the Charging'Section 8(b)(7)(A) provides,in relevant part,that it shall be anunfair labor practice for a union to picket or threaten to picket anyemployer with an object of forcing an employer to bargain with a labororganization as the representative of his employees, or forcing the employ-ees to accept it as their representative "where the employer has lawfullyrecognized in accordance with this Act any other labor organizationand a question concerning representation may not appropriately be raisedunder Sec 9(c) of the Act163Union2 does not purport to cover the type of workperformed by the employees employed by the Employ-er.'Moreover, the record shows that the contractwas never in fact complied with.' In these circum-stances, we do not regard the Charging Union's con-tract with the Employer as one which imparts suffi-cient stability to the bargaining relationship to justifyfinding it a bar to the raising of a question concerningrepresentation under Section 9(c) of the ActsAccordingly, we find in agreement with the TrialExaminer that the Respondent was free to pursueitspicketing activity vis-a-vis this Employer withoutviolating Section 8(b)(7)(A) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended the National Labor Rela-tions Board hereby adopts as its Order the Recom-mended Order of the Trial Examiner, and ordersthat the complaint herein be, and it hereby is, dis-missed in its entirety.'This contractualarrangementwas in the form of a 1-year memorandumagreement, signed by the Employer and the Charging Union, whichadopted, for the period from June 7, 1968, to June 7, 1969, the termsand conditions of a contract executed between the Charging Unionand an employer association known as the Midwest Contractors Associa-tion, of which the Employer was never a member'The Employer's workforce consists entirely of unskilled laborersengaged to perform asphalt paving jobs The contract in question failsto include any job classification remotely applicable to this type ofwork Specifically, the agreement includes job classifications for bricklayers, carpenters, painters, plumbers, plasterers, electricians,sheet metalworkers, roofers, and welders in terms of wages, also, the contractisnot germaneThe Employer paid most of its employees $4 50 perhour This is substantially higher than any of the rates required underthe Charging Union's contract These reach a peak in limitedinstancesof $4 05 per hourThe only evidence of enforcement of or compliance with the contractwas that the Employer had checked off initiation fees and dues forits employees allegedly pursuant to this agreement, but without writtenauthorizatons from the employees'SeeSilver Lake Nursing Home,178 NLRB No 71TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M BOYLS, Trial Examiner: This case, basedupon a charge filed on May 13, 1969, and a complaintissued on July 8, 1969, was tried before me at St. Louis,Missouri, on August 11, 1969. The complaint alleged thatRespondent, Local Union No 42, Laborers InternationalUnion of North America, AFL-CIO, had violated Section8(b)(7)(A) of the National Labor Relations Act, as amended,by picketing a construction site of R & E Asphalt Service,Inc.,herein called R & E, on or about May 6, 1969,and thereafter.Respondent filed an answer in which it185 NLRB No. 34 164DECISIONS OFNATIONALLABOR RELATIONS BOARDdenied that it had engaged in the unfair labor practicealleged.Subsequent to the hearing the General Counselfiled a brief which has been carefully considered Respondentfiled no brief but did filea motion tocorrect the officialtranscript of the record in a number of respects. Themotion, being unopposed and appearing to have merit,is herebygranted.Upon the entire record in this case and from my observa-tion of the demeanor of the witnesses as they testified,Imake the following:FINDINGS OF FACTIR & E'SBUSINESS OPERATIONSR & E is a Missouri corporation, maintaining its officeand place of business at 10612 Page Boulevard in theCounty of St. Louis, in Missouri, where it is and at alltimes material herein has been engaged as an asphalt pavingcontractorDuring the year ending December 31, 1968,which is a representative period, R & E, in the courseand conduct of its business operations, performed servicesvalued in excess of $50,000, of which services valued inexcess of $50,000 were performed in and for the followingenterprises located in the State of Missouri: American Carand Foundry Division of ACF Industries, Inc, GEM Inter-national, Harold R Anderson Construction Co., ContinentalOilCo., and Clark Oil and Refinery Corporation, eachof which annually furnishes services valued in excess of$50,000 outside the State of Missouri. On the basis ofthe above facts, which are admitted, it is found that R& E is an employer engaged in commerce within themeaning of Section 2(2),(6),and (7) of the Act and thatitwill effectuate the policies of the Act to assert jurisdictionhereinIi.THE LABOR ORGANIZATIONS INVOLVEDLocal Union No 42, LaborersInternationalUnion ofNorthAmerica,AFL-CIO, herein called RespondentUnion, and Local No 99, Congress of Independent Unions,herein called the CIU, are labor organizations within themeaning of Section 2(5) of the Act.III.THE ALLEGED VIOLATION OF SECTION8(b)(7)(A) OF THE ACTA Issues PresentedIt is conceded that Respondent Union is not, and wasnot on May 6, 1969, when it picketed R & E's constructionoperations, the currently certified representative of R &E's employees.' However, R & E had been a party tocontracts with Respondent Union, the last of which hada termination date of May 1, 1969 but was to continuein effect from year to year thereafter in the absence ofa notice of intent to terminate from one of the partiesThe General Counsel contends that Respondent Unionhad abandoned its contracts with R & E and that thepicketingwas in violation of Section 8(b)(7)(A) of theAct because an object of the picketing was to force orrequireR & E to recognize or bargain with RespondentUnion or to force or require R & E's employees to acceptitas their bargaining representative despite the fact thatR & E was then lawfully recognizing another labor organiza-tion,the CIU,and a question concerning representationcould not then appropriately be raised under Section 9(c)of the Act. At the hearing, in defense of its picketing,Respondent Union contended that at the time of the picket-ing it had a valid, binding collective-bargaining agreementwithR & E covering the employees whose work wasbeing picketed and that a picket was placed at the jobsitebecause R & E had failed to live up to the agreementby making payments to the Welfare Trust and PensionTrust and by purchasing Vacation Stamps as required bythe terms of the agreement Respondent Union deniedthatR & E was lawfully recognizing the CIU as thebargaining representative of the employees here in issue.One question presented is whether Respondent Unionhad abandoned its contract with R & E by the timethe picketing occured. If it had not, it follows that R& E could not then be lawfully recognizing the CIUBut even if Respondent Union had abandoned its contractwith R & E,itdoes not necessarily follow that its picketingwas inviolation of Section 8(b)(7)(A), for evenassumingthat an object of the picketing was to force or requireR & E to recognize or bargain with it or R & E's employeesto accept it as their bargaining representative,the questionstillexists as to whether R&E was lawfully recognizingthe CIU.B The Evidentiary FactsOn December 14, 1964,R & E signed an agreementwithRespondent Union, adopting all the terms of the1963 to 1966 contract between Respondent Union andAssociated General Contractors of St Louis (herein calledthe AGC). Upon the expiration of that contract on May1,1966, R & E signed another contract with RespondentUnion which had been negotiated in its behalf by SiteImprovement Association (herein called Site).' The newcontract, by its terms, was to be effective until May 1,1969, and was to be automatically renewed from yearto year thereafter unless either party at least 60 daysprior to the termination date gave notice of its intentto terminate, amend, or modify the contract. R & E didnot give any timely notice of its intent to modify or terminatethat agreement.IThe latter contract was signed on R & E's behalf by A J Ahner,LaborRelationsConsultant of the Greater St Louis Paving ContractorsAssociation,an affiliate of Site,pursuant to specific authorization giventoAbner in a power of attorney executed by R & E's president onSeptember 19, 1966 R & E at that time was a member of the GreaterSt Louis Paving Contractors Association but withdrew from that organiza-tion about a year later The terms of the contract negotiated betweenRespondent Union and Site are identical with those negotiated betweenRespondent Union and theAGC, but therecord does not disclose whatrelation, if any, existed between Site or its affiliates and the AGCPrior toMay 1, 1969, the AGC and Respondent Union negotiateda new 5-year contract, effective as of May 1, 1969, but the recorddoes not disclose whether Site and Respondent Union did the same LOCALUNION NO 42 LABORERS165On June 7, 1968, while its last contract with RespondentUnion was by its terms still in effect, R & E, withoutany notice to Respondent Union, entered into a 1-yearmemorandum agreement with the CIU purporting to adoptthe terms of the collective-bargaining agreement betweenCIU and Midwest Contractors Association. The latter agree-ment provided that it would be effective from July 18,1967, to March 1, 1969, and from year to year thereafterunless either party notified the other within 60 days beforethe expiration date of its desire to change the agreementR & E was never a member of the Midwest ContractorsAssociation.Raymond Eberenz, president of R & E, testified thatR & E had never complied with its contracts with Respond-entUnion to make contributions to the Welfare TrustFund and Pension Trust and to issue Vacation Stampsfor the benefit of all its employees covered by the agreementand that despite a union shop provision in the contract,none of his approximately eight employees, to his knowledge,were members of Respondent Union in June 1968. Accord-ing to Eberenz, a majority of his men in 1968 wantedto join the CIU, which Eberenz knew represented theemployees of two other paving contractors, and either heor a brother of one of the workmen contacted Clark Libhart,business representative of the CIU, about that labor organi-zation representingR & E's employees. Eberenz couldnot remember whether he brought up the subject of represen-tation by the CIU to his employees or whether they firstmentioned it to him but he testified that all except hisengineer,who belonged to another Union, signed CIUcards.After signing the agreement with CIU on June7, 1968, Eberenz started withholding initiation fees anddues from the paychecks of each employee and transmittingthem to the CIU, although none of these employees hadsigned any checkoff card authonzing him to do so.On May 5, 1969, R & E started a paving job on ArgyleAvenue at a point which happened to be in front of theresidence of T. G. Harvill, one of Respondent Union'sbusiness agents. Harvill, on the following day, after observingthemen and noticing that they were doing the type ofwork which came under the jurisdiction of his union andthat they were R & E employees, checked his books andascertained that R & E was a party to the 1966 to 1969contract with his union.He questioned the three workmenon the job about whether they were members of RespondentUnion and was told that they were not.It isnot clear from the record whether, as R & EPresident Eberenz testified,a picket was then placed atthe jobsite or whether, as Respondent Union Business AgentHarvill indicated,the picket was placed on the job aftera conference on May 6 between Harvill and Eberenz inHarvill's home.' Such a conference was held in whichHarvill accused Eberenz of having failed for several yearsto live up to that part of R & E's contract with RespondentUnion which required R & E to make payments intotheWelfare Fund and Pension Trust and to purchase'The record does not disclose what legend was printed on the picketsign, but the sign was described as announcing that the picketing wasfor informational purposesVacation Stamps for the employees. Eberenz stated thathe was operating under a contract with the CIU anddid not consider himself bound by any contracts withRespondent Union. R & E's wage rates were also discussedand Eberenz revealed that he was paying most of hisemployees $4 50 an hour.' At one point in the conversationHarvillwarned that R & E might not be able to havematerials delivered to its jobsite. The meeting ended withan understanding that the parties would meet again onthe following day at the Ramada Inn.At the Ramada Inn meeting on May 7, Eberenz wasaccompaniedby CIU'sbusiness representativeClark Lib-hart, and Harvill was accompanied by Respondent UnionBusinessAgent Pelker and by Cecil Sims,assistant adminis-trative representative for the EasternMissouri LaborersDistrict Council. Eberenz had expected that Harvill wouldbring with him the 1966 to 1969 contract with RespondentUnion to which Harvill had referred. Harvill did not bringa copy of this contract but informed Eberenz that hecould see it at Respondent Union's office.Thereafter on the same day, Eberenz, accompanied byhis attorney, went to Respondent Union's office and inspect-ed the 1966 to 1969 contract which Eberenz had authorizedhis agent,A. J. Ahner, to sign for him. On the followingday,May 8, Eberenz with theassistanceof his attorney,drafted and mailed to Respondent Union a letter, thebody of which reads as follows:Please let this serve to advise you that the undersignedisno longer boundby anycontract or agreementwith your local and will not become bound by anyagreement which you may subsequently enter into withthe Associated General Contractors of St. Louis.We take this position based upon the premise thatthe only agreement which we have signed with youwas an agreement for the period 1964-66 as renewed,changed and amended by your agreement of 1966-69 negotiated with the Associated General Contractorsof St Louis which latter agreement expired and termi-nated on May 1, 1969 by reason of notification servedby the parties of the agreement pursuant to ArticleThirteen thereof, therefore at the moment of writingthis letter there is no contract or agreement betweenyour local and either the Associated General Contrac-tors of St.Louis or the undersigned.The purpose of this notice is to advise you thatwe will not be bound by any agreement between theAssociated General Contractor of St Louis and yourlocal and we do not desire to enter into any agreementwith your local directly.As already noted, R & E had on June 7, 1968, enteredinto a memorandum agreementwith the CIU, to be effectiveuntil June 7, 1969, agreeing to adopt the provisions of'This $4 50 rate was substantially higher than any of the rates requiredunder the CiU contract, which, incidentally did not list job classificationsand rates for employees doing asphalt paving work Although RespondentUnion's basic wage rate (which included 20 cents an hour paid in VacationStamps) was $4 725 an hour,that rate plus the welfare and pensionfringe benefits required under RespondentUnion's contract amountedto $5 07 1/2 an hour The CiU contract did not provide for any suchfringe benefits 166DECISIONSOF NATIONAL LABOR RELATIONS BOARDCIU's contract with Midwest Contractors Association. Thelatter contract was toremain ineffectuntilMarch 1,1969, and from year to year thereafterunlesseither partygave notice 60 days before the termination date of a desireto change the contract. One or both of the parties apparentlydid give such a notice and thereafter a new contract wasnegotiatedwhich by its terms was to be in effect fromJuly 18, 1969, to March 1, 1971. Eberenz, for R & E,and Libhart, for the CIU, signed a carbon copy of thisnew CIU contract, with the date May 8, 1969, appearingthereon as the date of execution. Eberenz, while at firsttestifying that he signed it on May 8, later testified thathe could not remember when he signed it but that itwas probably signed on May 8. He did not attempt toexplainwhy he would besigninga new contract withCIU more than 2 months before the effective date ofthe new contract and about a month before the expirationdate of his own memorandum agreement adopting theold CIU contractThe picketing continued off and on from May 6 toabout June 5, 1969, when it was called off as a resultof Eberenz' agreement to send two of his men down toRespondent Union's office to pay dues and his agreementtomake Welfare and Pension Fund payments coveringthese two men. Two of R & E's employees did thereafterappear and pay their dues but R & E never compliedwith its agreement to pay into the Welfare and PensionFunds.The General Counsel, in support of his contention thatRespondent Union had abandoned its contractual relationswith R & E, showed that Respondent Union never madeany attempt to enforce the union security provisions ofeither contract; that it appointed no union steward forR & E's employees; and that prior to May 6, 1969, itmade no effort to collect from R & E the Welfare Fundand Pension Trust payments required under the termsof the contracts or to require R & E to purchase VacationStamps as required by the contracts.Respondent Union sought to justify its inaction by explain-ing that it had only two business agents in St. LouisCounty to service about 500 contractors; most of these,likeR & E, were small contractors having less than 10employees and were engaged in performing small jobs lastingonly a few hours or few days; it was the practice ofthe two business agents to try to service the employeesthey represented by talking to them on the job; the smallcontractors like R & E were hard to locate on any jobbecause they moved from one situs to another so frequently;no unionsteward was appointed for R & E's operationsbecause it was assumed that the turnover of R & E'semployees was very great, as was true with other smallcontractors; and a steward on one job might not be onthe next job R & E performed. Harvill testified that hesought to talk to Eberenz on one occasion by going tothe latter's office but found that he was not in. Eberenzcountered with the assertion that his office had been atthe same address for about 12 years where persons havingbusinesswith him can and have reached him; that hehas had the same telephone number for about 12 years;and that he has carried ads in the yellow pages of thetelephone directory. Eberenz further testified that duringthe last 4 or 5 years he has had a number of jobs lastingfor at least as long as a month an that one lasted about9 months. He testified, moreover, that most of his employeeshave been in his employ for a number of years.C. Analysis and ConclusionsAsidefrom some vague hope that an employer whosigns a collective-bargaining agreement will live up to itsterms and thereby contribute to the maintenance of anareawide standard of wages and working conditions, onewonders why Respondent Union would bother to signup a small contractor like R & E if,as it says, it doesnot have the personnel or capacity to police and enforcethe terms of its contractsDespite Respondent Union'sfailure to appoint a union steward on any of R & E'sjobs and its failure to pursue R & E and insist on itcarrying out its obligations under the contract, I am notpersuaded that Respondent Union ever intended to abandonits contractual relations with R & E. It is quite believable,asHarvill testified, that if he had stumbled onto R &E'smen at work prior to May 6,1969, he would havetaken the same kind of actionhe tookonMay 6 andthereafterto tryto induceR & E to complywith itscontractual obligations.I have no doubt that the prolonged period of dormancyby Respondent Union in servicing R & E's employeesmight properly have precluded Respondent Union fromasserting its contracts as a bar to a representation petition.'Nevertheless,it does not necessarily follow that RespondentUnion's picketing,even if it had as an object the forcingof R & E to recognize or bargain with it for the forcingof R & E'semployees to select it as their bargainingrepresentative,constituted a violation of Section8(b)(7)(A)of the Act.Inmy view, such a violation has not been establishedbecause the General Counsel has not sustained his burdenof proving that R & E was lawfully recognizing anotherlabor organization during the period of the picketing. Nei-ther any CIUrepresentative or any employee was calledto testify regarding the circumstances under which theCIU became the bargaining representative of R & E'semployees.Although R & E President Eberenz testifiedthat all his employees signed CIU cards before he enteredinto contractual relations with the CIU, no cards wereintroduced to substantiate his testimony.Iam convincedupon the entire record that the employees were mere pawnsin his hands; that Eberenz,in signing the contract withtheCIUon June7,1968,was acting in his own selfinterest, hoping to relieve himself of a continuing liabilityfor welfare,pension and vacation benefits under RespondentUnion's contract,and not pursuant to any desire expressedby his employees for a change in their bargaining representa-tive.The following circumstances support this conclusion:Eberenz testified that he could not remember whether itwas he or his employees who first brought up the subject'SeeLocal 1098, International Hod Carriers (Bernard Card & Sons,Inc),140 NLRB 1147, andSchaeferBody, Inc.,85 NLRB 195 LOCAL UNION NO. 42LABORERSof representation by the CIU and whether it was he orsomeone else who first got in touch with the CIU aboutrepresenting his employees. I am convinced from Eberenz'equivocal testimony that it was he who did so. The CIUmaster contract which R & E adopted for its employeesdid not purport to cover the type of work being performedby R & E's employees, did not provide for any wagerate as high as that R & E employees were already receivingand provided for none of the fringe benefits to whichthose employees were already entitled under RespondentUnion's contract, thus making it highly improbable thatthey would voluntarily choose representation by the CIUrather than by Respondent Union. Moreover, no evidencewas adduced as to any attempts by the CIU to persuadeemployees that membership in that union would benefitthem in any way. Significant, too, is the fact that R &E, immediately uponsigningthe agreement with CIU,and without any written authorization from its employees,began withholding initiation fees and dues from their pay-checks and transmitting them to the CIU, in violationof Section 302 of the Labor Management Relations Act.This unlawful assistance to the CIU was still continuingat the date of the hearing and in my view, that, withoutmore, would preclude a finding that R & E was lawfully167recognizing the CIU following R & E's premature renewalof its contract with CIU on May 8, 1969 (if, indeed,itwas renewed on that date).'Since a preponderance of the evidence does not showthatR & E was lawfully recognizing the CIU duringthe period when Respondent Union was picketing its jobsite,I find no support in the record for a finding that RespondentUnion has violated Section 8(b)(7)(A) of the Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act,there is hereby issued the following:RECOMMENDED ORDERThe complaint herein is hereby dismissed in its entirety.'Inote, incidentally, that no evidence was adduced to show thattheCIU ever appointed a steward or took any other steps after thesigning of the contracts to represent R & E's employees Since, ina case of this kind, the burden is on the General Counsel to showthat the employer was lawfully recognizing a union other than the picketingunion and that a question concerning representation could not appropriate-ly be raised at the time of the picketing, it can reasonably be arguedthat the General Counsel, in this respect also, laded tosustainhisburden of proof